Citation Nr: 0816961	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  02-02 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder due 
to herbicide exposure.  

2.  Entitlement to service connection for a liver disorder 
due to herbicide exposure.  

3.  Entitlement to service connection for a thyroid condition 
due to herbicide exposure.  

4.  Entitlement to service connection for a respiratory 
("throat and lung") disorder due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1969 to November 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).


FINDINGS OF FACT

On May 6, 2008, prior to the promulgation of a decision, the 
Board received notification of the veteran's intent to 
withdraw his appeal involving entitlement to service 
connection for skin, liver, thyroid, and respiratory 
disorders.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issues of service connection 
for skin, liver, thyroid, and respiratory disorders have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2007).

On May 6, 2008, the Board received a statement from the 
veteran's representative indicating that the veteran wished 
to withdraw his appeal of the issues of entitlement to 
service connection for skin, thyroid, liver, and respiratory 
disorders.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration with respect to this 
issue and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


